Exhibit 12.1 Progenics Pharmaceuticals, Inc. Ratio of Earnings (Loss) to Combined Fixed Charges and Preferred Stock Dividends (in thousands) SixMonths Ended June 30, Years Ended December31, Determination of earnings (loss): Income (loss) from operations(1) $ $ ) $ ) $ ) $ ) $ ) Add: Fixed charges Earnings (loss), as adjusted $ $ ) $ ) $ ) $ ) $ ) Fixed charges: Estimate of interest within rental expense Fixed charges $ Preferred stock dividends $ - $ - $ - $ - $ - $ - Ratio of earnings (loss) to fixed charges and preferred stock dividends * Coverage deficiency amount for total fixed charges and preferred stock dividends (2) - $ (1)Excludes loss in joint venture of $121 in 2006. For the full years presented, the Company’s coverage ratio is less than one-to-one and it must generate additional earnings of these specified amounts to achieve a coverage ratio of 1:1.
